Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00239-CV



                  IN RE KIMBERLY ANN JACSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-270713

                         MEMORANDUM OPINION

      On March 27, 2020, relator Kimberly Ann Jacson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Richard T. Bell,
associate judge of the 387th District Court of Fort Bend County, to stay the part of
his March 4, 2020 order requiring relator to move out of the marital residence until
a de novo hearing of temporary orders can be held.
      On September 15, 2020, we issued an order stating in relevant part:

      We order the parties to provide to this court with a written status report as
      to whether the judgment referenced in [relator’s] letter [approving the
      parties’ settlement] has been signed or whether this proceeding may be
      dismissed as moot. If the parties do not file this status report by September
      22, 2020, the court will proceed with dismissing this proceeding.

      Because relator has not provided this court with a status report as ordered
above by September 22, 2020, we dismiss relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                           2